Citation Nr: 0017303	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an 
acoustic neuroma or brain tumor.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination from 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By that rating action, 
the RO denied service connection for an acoustic neuroma.  
The veteran timely appealed that determination to the Board.  
The veteran was afforded a hearing at the Board before the 
undersigned in April 2000.


REMAND

The veteran seeks to establish service connection for an 
acoustic neuroma he claims was incurred during active duty as 
a result of exposure to non-ionizing radiation.  He stated 
that while on active duty he worked in an active flight line 
environment and was exposed to continual aircraft and ground 
support equipment noise; radio and radar transmissions; and 
various other electronic and mechanical equipment operations.  

Additional evidence from the veteran was submitted in April 
2000, during a hearing before a member of the Board in 
Washington, D.C.  This evidence consists of two medical 
statements from the veteran's private physician; a copy of an 
article from the Journal of Occupational Medicine American 
concerning occupational exposure to electromagnetic fields 
and the occurrence of brain tumors; an extensive listing of 
studies about cancer and electromagnetic fields; and excerpts 
from several Airforce publications.  The veteran stated that 
he did not wish to waive RO review of this evidence.  
Therefore, the case must be returned to the RO for its review 
of the aforementioned evidence and inclusion of the evidence 
in a supplemental statement of the case prior to the case 
being sent back to the Board.  38 C.F.R. §§ 19.37, 20.1304 
(1999).

In February 1998 the VA's Director, Compensation and Pension 
Service received  an advisory opinion from the Chief Public 
Health and Environmental Hazards Officer (Under Secretary for 
Health).  The Under Secretary noted, in paragraph 6 of her 
report, that research into acoustic neuroma and cell phone 
use was being undertaken, according to the EPA.  The 
veteran's representative has noted that the Under Secretary 
apparently considered this research relevant to the 
appellant's claim and, since more than 2 years has elapsed, 
the results of the research might now be available.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should have the case returned 
the Under Secretary for Health to 
determine whether additional research 
data is now available, and, if so, 
whether such research data results in any 
change in the advisory opinion issued in 
this case in February 1998.

2.  The RO should again review the 
record.  The evidence received by the 
Board in April 2000 and any other 
additional evidence submitted and not 
previously considered, should also be 
reviewed.  The RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the veteran has presented a well-grounded 
claim for entitlement to service 
connection for an acoustic neuroma.  
Based on this determination, and if 
appropriate, see Morton v. West, 12 Vet. 
App. 477 (1999), the RO should accomplish 
any further indicated development.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



